Exhibit 10.1

CONFIDENTIAL TREATMENT – REDACTED COPY

**CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND HAS

BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST

UNDER 17 C.F.R. SECTIONS 24b-2, 200.80 (B)(4) AND 230.406

 

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 20, 2012, by and among the Lenders identified on the
signature pages hereof (such Lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), BMO HARRIS BANK N.A. (formerly
known as Harris N.A.), as administrative agent for the Lenders (in such
capacity, “Agent”), POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
(“Parent”), THE W GROUP, INC., a Delaware corporation (“Holdings”), POWER
SOLUTIONS, INC., an Illinois corporation (“Power Solutions”), POWER GREAT LAKES,
INC., an Illinois corporation (“Great Lakes”), AUTO MANUFACTURING, INC., an
Illinois corporation (“Auto Manufacturing”), TORQUE POWER SOURCE PARTS, INC., an
Illinois corporation (“Torque”), POWER PROPERTIES, L.L.C., an Illinois limited
liability company (“Properties”), POWER PRODUCTION, INC., an Illinois
corporation (“Production”), POWER GLOBAL SOLUTIONS, INC., an Illinois
corporation (“Global”), PSI INTERNATIONAL, LLC, an Illinois limited liability
company (“PSI”) and XISYNC LLC, an Illinois limited liability company (“XISYNC”
and together with Parent, Holdings, Power Solutions, Great Lakes, Auto
Manufacturing, Torque, Properties, Production, Global and PSI, individually a
“Borrower” and collectively “Borrowers”).

WHEREAS, Borrowers, Agent, and the Lenders are parties to that certain Loan and
Security Agreement dated as of April 29, 2011 (as amended, modified or
supplemented from time to time, the “Loan Agreement”); and

WHEREAS, Borrowers, Agent and the Lenders have agreed to amend the Loan
Agreement in certain respects (including to increase the Revolving Credit
Maximum Amount and Total Credit Facility thereunder from $35,000,000 to
$50,000,000 and to extend the Term of the Loan Agreement to the date that is 5
years from the date hereof) subject to the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 6 below and in reliance upon the representations and
warranties set forth in Section 7 below, the Credit Agreement is hereby amended
as follows:

(a) Section 1.1 of the Loan Agreement is amended by deleting the defined term
“Applicable Inventory Advance Rate” therefrom in its entirety.

(b) Section 1.1 of the Loan Agreement is amended by adding the defined term
“Excess Availability” thereto in its appropriate alphabetical order as follows:

Excess Availability – as of any date of determination, the amount equal to
Availability minus the aggregate amount of all then outstanding and unpaid trade
payables and obligations of Borrowers which are more than sixty (60) days past
due as of the end of the immediately preceding month or, at Agent’s option, as
of a more recent date based on such reports as Agent may from time to time
specify.

(c) Section 1.1 of the Loan Agreement is amended by adding the defined term
“First Amendment Closing Date” thereto in its appropriate alphabetical order as
follows:

First Amendment Closing Date – March 20, 2012.

(d) Section 1.1 of the Loan Agreement is amended by adding the defined term
“Insufficient Liquidity Period” thereto in its appropriate alphabetical order as
follows:

Insufficient Liquidity Period – any period beginning on any date upon which
Excess Availability on such date is less than the Liquidity Threshold and
continuing until the date upon which Excess Availability has exceeded the
Liquidity Threshold for 60 consecutive days.

(e) Section 1.1 of the Loan Agreement is amended by adding the defined term
“Liquidity Threshold” thereto in its appropriate alphabetical order as follows:

Liquidity Threshold – the greater of (i) $7,500,000, and (ii) 12.5% of the Total
Credit Facility.

(f) Section 1.1 of the Loan Agreement is amended by amending and restating the
definition of the term “Applicable Margin” set forth therein in its entirety as
follows:

Applicable Margin from the First Amendment Closing Date to, but not including,
the first Adjustment Date (as hereinafter defined) the percentages set forth
below with respect to each Base Rate Revolving Loan, each LIBOR Revolving Loan
and the Unused Line Fee:

 

Base Rate Revolving Loans

     0.00 % 

LIBOR Revolving Loans

     1.75 % 



--------------------------------------------------------------------------------

The percentages set forth above will be adjusted on the first day of the month
following delivery by Borrowers to Agent of the financial statements required to
be delivered pursuant to subsection 9.1.3(ii) of the Agreement for each
March 31, June 30, September 30 and December 31 during the Term, commencing with
the month ending September 30, 2012 (each such date an “Adjustment Date”),
effective prospectively, by reference to the applicable “Financial Measurement”
(as defined below) for the four quarters most recently ending in accordance with
the following:

 

Financial

Measurement

   Base Rate
Revolving
Loans     LIBOR
Revolving
Loans  

Greater than 1.50 to 1.0

     0.00 %      1.75 % 

Less than or equal to 1.50 to 1.0 but greater than or equal to 1.25 to 1.0

     0.25 %      2.00 % 

Less than 1.25 to 1.0

     0.50 %      2.25 % 

provided that, (i) if Parents’ audited financial statements for any fiscal year
delivered pursuant to subsection 9.1.3(i) of the Agreement reflect a Financial
Measurement that yields a higher Applicable Margin than that yielded by the
monthly financial statements previously delivered pursuant to
subsection 9.1.3(ii) of the Agreement for the last month of such fiscal year,
the Applicable Margin shall be readjusted retroactively for the period that was
incorrectly calculated and (ii) if Borrowers fail to deliver the financial
statements required to be delivered pursuant to subsection 9.1.3(i) or
subsection 9.1.3(ii) of the Agreement on or before the due date thereof, the
interest rate shall automatically adjust to the highest interest rate set forth
above, effective prospectively from such due date until the delivery of such
financial statements. Upon delivery of such financial statements, the Applicable
Margin shall be readjusted as of the date of delivery of such financial
statements pursuant hereto and shall be the effective Applicable Margin until
the next Adjustment Date For purposes hereof, “Financial Measurement” shall mean
the Fixed Charge Coverage Ratio.

(g) Section 1.1 of the Loan Agreement is amended by amending and restating
clause (b) of the definition of the term “Borrowing Base” set forth therein as
follows:

(b) the lesser of (i) 65% of the value of Eligible Inventory at such date and
(ii) 100% of the NOLV of Eligible Inventory at such date.

(h) Section 1.1 of the Loan Agreement is amended by amending and restating the
definition of the term “Dominion Account” set forth therein in its entirety as
follows:



--------------------------------------------------------------------------------

Dominion Account – a special bank account or accounts of Agent established by
Borrowers or any one of them pursuant to subsection 7.2.4 of the Agreement at
Bank, and over which Agent shall have sole and exclusive access and control for
withdrawal purposes during any Insufficient Liquidity Period and during any time
that an Event of Default has occurred and is continuing.

(i) Section 1.1 of the Loan Agreement is amended by amending and restating the
definition of the term “Revolving Credit Maximum Amount” set forth therein in
its entirety as follows:

Revolving Credit Maximum Amount—$50,000,000, as such amount may be reduced from
time to time pursuant to the terms of the Agreement.

(j) Section 1.1 of the Loan Agreement is amended by amending and restating the
definition of the term “Total Credit Facility” set forth therein in its entirety
as follows:

Total Credit Facility—$50,000,000, as reduced from time to time pursuant to the
terms of this Agreement.

(k) The preamble to Section 2 of the Loan Agreement is amended by replacing the
reference to “$35,000,000” set forth therein with a reference to “$50,000,000”.

(l) Section 2.1.3 of the Loan Agreement is hereby amended by replacing each
reference to “$1,750,000” set forth therein with a reference to “$2,500,000”.

(m) Section 2.1.4 of the Loan Agreement is hereby amended by replacing the
reference to “$3,500,000” set forth therein with a reference to “$5,000,000”.

(n) Section 2.1.5 of the Loan Agreement is hereby amended by replacing each
reference to “$1,750,000” set forth therein with a reference to “$2,500,000”.

(o) Section 3.5 of the Loan Agreement is amended and restated in its entirety as
follows:

3.5. Unused Line Fee.

Borrowers shall pay to Agent, for the ratable benefit of Lenders, a fee (the
“Unused Line Fee”) equal to the 0.25% per annum multiplied by the average daily
amount by which Revolving Credit Maximum Amount exceeds the sum of (i) the
outstanding principal balance of the Revolving Credit Loans plus (ii) the LC
Amount. The Unused Line Fee shall be payable monthly in arrears on the first day
of each month hereafter.

(p) Section 5.1 of the Loan Agreement is amended and restated in its entirety as
follows:

5.1. Term of Agreement.



--------------------------------------------------------------------------------

Subject to the right of Lenders to cease making Loans to Borrowers during the
continuance of any Default or Event of Default, this Agreement shall be in
effect for a period of five years from the First Amendment Closing Date, through
and including March 20, 2017 (the “Term”), unless terminated as provided in
Section 5.2 hereof.

(q) Section 7.2.4 of the Loan Agreement is amended and restated in its entirety
as follows:

7.2.4. Maintenance of Dominion Account. Borrowers shall maintain a Dominion
Account or Accounts pursuant to lockbox and blocked account arrangements
acceptable to Agent with Bank. Borrowers shall issue to Bank an irrevocable
letter of instruction directing Bank to deposit all payments or other
remittances received in the lockbox and blocked accounts to the Dominion Account
for application on account of the Obligations as provided in subsection 4.2.1
during any Insufficient Liquidity Period and during the continuance of any Event
of Default. All funds deposited in any Dominion Account during any Insufficient
Liquidity Period and during the continuance of any Event of Default shall
immediately become the property of Agent, for the ratable benefit of Lenders,
and Borrowers shall obtain the agreement by such banks in favor of Agent to
waive any recoupment, setoff rights, and any security interest in, or against,
the funds so deposited.

(r) Section 7.2.5 of the Loan Agreement is amended and restated in its entirety
as follows:

7.2.5 Collection of Accounts; Proceeds of Collateral. Each Borrower agrees that
all invoices rendered and other requests made by any Borrower for payment in
respect of Accounts shall contain a written statement directing payment in
respect of such Accounts to be paid to a lockbox established pursuant to
subsection 7.2.4. To expedite collection, each Borrower shall endeavor in the
first instance to make collection of its Accounts for Agent. All remittances
received by any Borrower on account of Accounts during any Insufficient
Liquidity Period and during the continuance of any Event of Default, together
with the proceeds of any other Collateral, shall be held as Agent’s property,
for its benefit and the benefit of Lenders, by such Borrower as trustee of an
express trust for Agent’s benefit and such Borrower shall immediately deposit
same in kind in the Dominion Account. Agent retains the right at all times after
the occurrence and during the continuance of a Default or an Event of Default to
notify Account Debtors that Borrowers’ Accounts have been assigned to Agent and
to collect Borrowers’ Accounts directly in its own name, or in the name of
Agent’s agent, and to charge the collection costs and expenses, including
attorneys’ fees, to Borrowers.

(s) Section 8.1.4 of the Loan Agreement is amended by replacing each reference
to “as of the date hereof” set forth therein with a reference to “as of the
First Amendment Closing Date”.



--------------------------------------------------------------------------------

(t) Section 8.1.13 of the Loan Agreement is amended by replacing the reference
to “as of the date hereof” set forth therein with a reference to “as of the
First Amendment Closing Date”.

(u) Section 8.1.25 of the Loan Agreement is amended by replacing the reference
to “as of the date hereof” with a reference to “as of the First Amendment
Closing Date”.

(v) Section 9.1.3(ii) of the Loan Agreement is amended by deleting the phrase
“not later than 30 days after the end of each month hereafter” therein and
inserting the phrase “not later than 30 days after the end of each month
hereafter (except for the months ending March 31, June 30, September 30 and
December 31) and not later than 45 days after the end of the months ending
March 31, June 30, September 30 and December 31” in its place.

(w) Section 9.1.4 of the Loan Agreement is amended and restated in its entirety
as follows:

9.1.4. Borrowing Base Certificates. On or before the 3rd day of each week during
an Insufficient Liquidity Period from and after the date hereof, and on or
before the 20th day of each calendar month at all times that an Insufficient
Liquidity Period is not in existence from and after the date hereof, Borrowers
shall deliver to Agent, in form acceptable to Agent, a Borrowing Base
Certificate as of the last day of the immediately preceding week (in the case of
a weekly Borrowing Base Certificate) or the last day of the immediately
preceding month (in the case of a monthly Borrowing Base Certificate), with such
supporting materials as Agent shall reasonably request. If Borrowers deem it
advisable, or Agent shall request, Borrowers shall execute and deliver to Agent
Borrowing Base Certificates more frequently than weekly or monthly, as
applicable. On or before the 20th day of each calendar month from and after the
date hereof, Borrowers shall deliver to Agent, in the form reasonably acceptable
to Agent, (i) reconciliations of Borrowers’ Accounts as shown on the month-end
Borrowing Base Certificate for the immediately preceding month to Borrowers’
accounts receivable agings, to Borrowers’ general ledger and to Borrowers’ most
recent financial statements and (ii) reconciliations of Borrowers’ Inventory as
shown on Borrowers’ perpetual inventory, to Borrowers’ general ledger and to
Borrowers’ financial statements, all with supporting materials as Agent shall
reasonably request.

(x) Section 9.3 of the Loan Agreement is amended and restated in its entirety as
follows:

9.3 Specific Financial Covenants.

During the Term, and thereafter for so long as there are any Obligations
outstanding, Borrowers covenant that, unless otherwise consented to by Majority
Lenders, in writing, they shall comply with all of the financial



--------------------------------------------------------------------------------

covenants set forth in Exhibit 9.3 hereto; provided, however, that the Fixed
Charge Coverage Ratio covenant set forth in Exhibit 9.3 shall be tested only for
the most recently ended month for which Agent has received financial statements
pursuant to Section 9.1.3 prior to the commencement of an Insufficient Liquidity
Period and each month ending thereafter until such Insufficient Liquidity Period
has ended and no additional Insufficient Liquidity Period has commenced. If GAAP
changes from the basis used in preparing the audited financial statements
delivered to Agent by Borrowers on or before the Closing Date, Borrowers will
provide Agent with certificates demonstrating compliance with such financial
covenants and will include, at the election of Borrowers or upon the request of
Agent, calculations setting forth the adjustments necessary to demonstrate how
Borrowers are also in compliance with such financial covenants based upon GAAP
as in effect on the Closing Date.

(y) Each reference to “Harris N.A.” in the Loan Agreement is replaced with a
reference to “BMO Harris Bank N.A. (formerly known as Harris N.A.)”.

(z) The following Exhibits to the Loan Agreement are amended and restated in
their entirety in the form attached as Annex 1 to this Amendment: Exhibit 7.1.1
(Business Locations), Exhibit 8.1.1 (Jurisdictions of Qualification), Exhibit
8.1.4 (Capital Structure), Exhibit 8.1.5 (Names; Organization), Exhibit 8.1.13
(Surety Obligations), Exhibit 8.1.14 (Tax Identification Numbers), .Exhibit
8.1.16 (Patents, Trademarks, Copyrights and Licenses), Exhibit 8.1.22
(Capitalized and Operating Leases).

3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Loan Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect.

4. Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Loan Agreement and the other Loan Documents to
which it is a party represent the valid, enforceable and collectible obligations
of such Borrower, and further acknowledges that there are no existing claims or
defenses, personal or otherwise, with respect to the Loan Agreement or any other
Loan Document. Each Borrower hereby agrees that this Amendment in no way acts as
a release or relinquishment of the Liens granted to the Agent under the Loan
Documents and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by each
Obligor in all respects.

5. Amendment Fee. In order to induce Agent to enter into this Amendment,
Borrowers hereby jointly and severally agree to pay an amendment fee to Agent
for its own account on the date hereof in the amount of $75,000 (the “Amendment
Fee”), which Amendment Fee shall be fully earned, non-refundable and due and
payable on the date hereof. Borrowers hereby authorize Agent to charge the
Amendment Fee to Borrowers as a Revolving Credit Loan on the date of this
Amendment.



--------------------------------------------------------------------------------

6. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) No Default or Event of Default shall have occurred and be continuing as of
the date of the effectiveness of this Amendment; and

(c) Agent shall have received each of the documents referenced on the closing
checklist attached as Annex 2 to this Amendment (other than such documents
expressly referenced as post-closing covenants in Section 8 below), in each case
in form and substance satisfactory to Agent.

7. Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders that:

(a) Both before and after giving effect to this Amendment, all representations
and warranties contained in the Loan Agreement and the other Loan Documents are
true and correct on and as of the date of this Amendment, in each case as if
then made, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct on and as of such earlier date);

(b) Both before and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing;

(c) this Amendment has been approved by all necessary corporate or other
relevant action and do not or will not require any consent or approval of the
shareholders, partners or members, as the case may be, of Parent or any other
Borrower, except for those obtained and in full force and effect,
(ii) contravene Parent’s or any other Borrower’s charter, articles or
certificate of incorporation, partnership agreement, articles or certificate of
formation, by-laws, limited liability agreement, operating agreement or other
organizational documents (as the case may be); (iii) violate, or cause Parent or
any other Borrower or any of to be in default under, any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award in effect having applicability to such Borrower; (iv) result in a breach
of or constitute a default under any agreement, lease or instrument to which any
Borrower or any of its Subsidiaries is a party or by which it or its Properties
may be bound or affected; or (v) result in, or require, the creation or
imposition of any Lien upon or with respect to any of the Properties now owned
or hereafter acquired by any Borrower or any of its Subsidiaries; and

(d) This Amendment, the Loan Agreement and other Loan Documents to which it is a
party, as modified hereby, constitute legal, valid and binding obligations of
such Obligor and are enforceable against such Obligor in accordance with their
respective terms.



--------------------------------------------------------------------------------

8. Post-Closing Covenants. In order to induce Agent and the Lenders to enter
into this Amendment, the Borrowers hereby covenant and agree that:

(a) Within 60 days following the date hereof (or such later date as permitted by
Agent in its sole discretion, which extension may be effectuated by Agent
delivering a written extension to Administrative Borrower (which writing may be
in the form of electronic mail)), Borrowers shall deliver to Agent (i) evidence
that the First Amendment to Real Property Mortgage of even date herewith between
Properties and Agent with respect to the real property owned by Properties
located at 655 Wheat Lane, Wood Dale, Illinois 60191 (the “Wheat Lane Property”)
has been recorded in the applicable jurisdiction, and (ii) a date down
endorsement to the existing mortgagee title insurance policy in favor of Agent
with respect to the mortgage of the Wheat Lane Property in favor of Agent, which
date down endorsement shall be in form and substance satisfactory to Agent; and

(b) Within 90 days following the date hereof (or such later date as permitted by
Agent in its sole discretion, which extension may be effectuated by Agent
delivering a written extension to Administrative Borrower (which writing may be
in the form of electronic mail)), Borrowers shall deliver evidence that UCC
financing statements 16595994 and 16759082 filed by Associated Material Handling
against Great Lakes with the Secretary of State of Illinois have been amended to
limit the collateral description set forth therein in a manner acceptable to
Agent.

The failure by Borrowers to satisfy any of the foregoing requirements within the
time periods specified above shall constitute an Event of Default under the Loan
Agreement.

9. Miscellaneous.

(a) Expenses. The Borrowers agree to pay on demand all costs and expenses of
Agent (including the reasonable fees and expenses of outside counsel for Agent)
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Loan Agreement.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
A counterpart of this Amendment delivered via facsimile, .pdf or other
electronic transmission shall be equally effective as the delivery of a manually
executed counterpart of this Amendment.

10. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is



--------------------------------------------------------------------------------

hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and the Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all actions, causes
of action, suits, controversies and damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Borrower or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any action or inaction
of any Releasee which has occurred or arises at any time on or prior to the day
and date of this Amendment, including, without limitation, for or on account of,
or in relation to, or in any way in connection with any of the Loan Agreement or
any of the other Loan Documents or transactions thereunder or related thereto.

(b) Each Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c) Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:     POWER SOLUTIONS INTERNATIONAL, INC.,     By:   /s/ Gary
Winemaster     Name:   Gary Winemaster     Title:   President and Chief
Executive Officer     THE W GROUP, INC.     By:   /s/ Gary Winemaster     Name:
  Gary Winemaster     Title:   President and Chief Executive Officer     POWER
SOLUTIONS, INC.     By:   /s/ Gary Winemaster     Name:   Gary Winemaster    
Title:   President and Chief Executive Officer     POWER GREAT LAKES, INC.    
By:   /s/ Gary Winemaster     Name:   Gary Winemaster     Title:   President and
Chief Executive Officer     AUTO MANUFACTURING, INC.     By:   /s/ Gary
Winemaster     Name:   Gary Winemaster     Title:   President and Chief
Executive Officer

Signature Page to Amendment No. 1 to Loan and Security Agreement



--------------------------------------------------------------------------------

    TORQUE POWER SOURCE PARTS, INC.     By:   /s/ Gary Winemaster     Name:  
Gary Winemaster     Title:   President and Chief Executive Officer     POWER
PROPERTIES, L.L.C.     BY: THE W GROUP, INC., its Sole Managing Member     By:  
/s/ Gary Winemaster     Name:   Gary Winemaster     Title:   President and Chief
Executive Officer     POWER PRODUCTION, INC.     By:   /s/ Gary Winemaster    
Name:   Gary Winemaster     Title:   President and Chief Executive Officer    
POWER GLOBAL SOLUTIONS, INC.     By:   /s/ Gary Winemaster     Name:   Gary
Winemaster     Title:   President and Chief Executive Officer     PSI
INTERNATIONAL, LLC     By:   /s/ Gary Winemaster     Name:   Gary Winemaster    
Title:   Manager     XISYNC LLC     BY: THE W GROUP, INC., its Sole Managing
Member     By:   /s/ Gary Winemaster     Name:   Gary Winemaster     Title:  
President and Chief Executive Officer

Signature Page to Amendment No. 1 to Loan and Security Agreement



--------------------------------------------------------------------------------

   

BMO HARRIS BANK N.A.

(formerly known as HARRIS N.A.),

as Agent and sole existing Lender

    By:   /s/ William Kennedy     Name:   William Kennedy     Title:   Vice
President

Signature Page to Amendment No. 1 to Loan and Security Agreement



--------------------------------------------------------------------------------

Annex I

Certain Amended and Restated Exhibits

EXHIBIT 7.1.1

BUSINESS LOCATIONS

 

1. Each Borrower currently has the following business locations, and no others:

 

Chief Executive Office:       655 Wheat Lane (owned by Properties)

Wood Dale, Du Page County, Illinois 60191

 

Other Locations:                  170-176 Mittel Drive (leased by Great Lakes)

Wood Dale, Du Page County, Illinois 60191

1455 Michael Drive (leased by Great Lakes)

Wood Dale, Du Page County, Illinois 60191

780 Arthur Avenue (leased by Great Lakes)

Elk Grove Village, Cook County, Illinois 60007

801 AEC Drive (leased by Power Great Lakes)

Wood Dale, Du Page County, Illinois 60191

201 Mittel Drive (leased by Power Great Lakes)

Wood Dale, Du Page, Illinois 60191

 

2. Each Borrower maintains its books and records relating to Accounts and
General Intangibles at:

655 Wheat Lane (owned by Properties)

Wood Dale, Du Page County, Illinois 60191

 

3. Each Borrower has had no office, place of business or agent for process
located in any county other than as set forth above, except:

950 Arthur Avenue (formerly leased by Great Lakes)

Elk Grove Village, Cook County, Illinois 60007

(not a current location)

 

4. Each Subsidiary currently has the following business locations, and no
others:

 

Chief Executive Office:       Not Applicable.

 

Other Locations:                  Not Applicable.

 

5. Each Subsidiary maintains its books and records relating to Accounts and
General Intangibles at:



--------------------------------------------------------------------------------

Not Applicable.

 

6. Each Subsidiary has had no office, place of business or agent for process
located in any county other than as set forth above, except:

Not Applicable.

 

7. The following bailees, warehouseman, similar parties and consignees hold
Inventory of any Borrower or any one of its Subsidiaries:

 

Name and Address of Party

   Nature of
Relationship    Amount of
Inventory1   

Owner of

Inventory

**

   Warehouse    $614,793    Power Solutions

**

   Warehouse            $1,561,579            Power Great Lakes

**

   Processor    $2,238    Power Solutions

**

   Processor    $1,010,895    Power Solutions

**

   Processor    $41,853.67    Power Solutions

**

   Processor    $45,055.79    Power Solutions

**

   Processor    $2,945.38    Power Production

**

           Consignment            $4,170.46    Power Solutions

**

   Consignment    $7,832.71    Power Solutions

**

   Consignment    $10,867.11    Power Solutions

**

   Consignment    $2,794.38    Power Solutions

**

   Consignment    $3,616.04    Power Solutions

**

   Consignment    $3,529.24    Power Solutions

**

   Consignment    $2,972.77    Power Solutions

**

   Consignment    $4,231.79    Power Solutions

**

   Consignment    $11,645.88    Power Solutions

**

   Consignment    $3,535.17    Power Solutions

 

1 

All values as of December 31, 2011, except with respect to inventory held by **,
which value is as of February 28, 2012.



--------------------------------------------------------------------------------

Name and Address of Party

   Nature of
Relationship    Amount of
Inventory1   

Owner of

Inventory

**

   Consignment    $862.58    Power Solutions

**

           Consignment                    $10,875.29                Power
Solutions

**

   Consignment    $2,972.77    Power Solutions

**

   Consignment    $2,714.97    Power Solutions

**

   Consignment    $2,260.39    Power Solutions



--------------------------------------------------------------------------------

EXHIBIT 8.1.1

JURISDICTIONS IN WHICH ANY BORROWER

AND ITS SUBSIDIARIES

ARE AUTHORIZED TO DO BUSINESS

 

Name of Entity

   Jurisdiction

Parent

   Delaware

Holdings

   Delaware and Illinois

Power Solutions

   Illinois

Great Lakes

   Illinois

Auto Manufacturing

   Illinois

Torque

   Illinois

Properties

   Illinois

Production

   Illinois

Global

   Illinois

PSI

   Illinois

XISYNC

   Illinois

Exhibit 8.1.1-1



--------------------------------------------------------------------------------

EXHIBIT 8.1.4

CAPITAL STRUCTURE

 

1. The classes and the number of authorized and issued Securities of Parent and
the record owner of such Securities on the Closing Date are as follows:

 

Shareholder

   Common Stock    Warrant Shares    Total Shares

Gary Winemaster

   4,545,500    0    4,545,500

Ken Winemaster

   2,883,651    0    2,883,651

Tom Somodi

   0    0    0

Ken Landini

   49,168    0    49,168

Shareholders of Format, Inc.

   24,093    0    24,093

Investors

   1,500,009    750,002    2,250,011

Placement Agent (Roth)

   62,116    0    62,116

Total

   9,064,537    750,002    9,814,539

Total Authorized: 50,000,000 shares of Common Stock; 5,000,000 shares of
Preferred Stock

 

2. The classes and the number of authorized and issued Securities of each
Borrower (other than Parent) and the record owner of such Securities are as
follows:

 

Borrower

  

Class of Securities

   Number of
Securities Issued
and Outstanding    Record
Owners    Number of
Securities
Authorized but
Unissued

Holdings

   common stock    1,000    Parent    1,000

Power Solutions

   common stock    5,000    Holdings    4,000

Great Lakes

   common stock    50,000    Holdings    49,000

Auto Manufacturing

   common stock    10,000    Holdings    9,000

Torque

   common stock    10,000    Holdings    9,000

Properties

   membership interests    Not Applicable    Holdings    0%

Production

   common stock    10,000    Holdings    9,000

Global

   common stock    10,000    Holdings    9,000

PSI

   membership interests    Not Applicable    Holdings    0%

XISYNC

   membership interests    Not Applicable    Holdings    0%

 

3. The number, nature and holder of all other outstanding Securities of Parent
and each Subsidiary of Parent are as follows:

(a) Power Solutions International, Inc. Private Placement Warrants issued to the
private placement investors, to purchase, in the aggregate, 750,002 shares of
common stock $0.001 par value (Private Placement Warrant).

Exhibit 8.1.4-1



--------------------------------------------------------------------------------

4. The correct name and jurisdiction of incorporation or organization of Parent
and each Subsidiary of Parent and the percentage of its issued and outstanding
Voting Stock owned (directly or indirectly) by Parent are as follows:

 

Name

  

Jurisdiction of

Incorporation/Organization

  

Percentage of Voting
Stock Owned by Borrower

Parent

   Delaware    Not Applicable

Holdings

   Delaware    100% -owned by Parent

Power Solutions

   Illinois    100% owned by Holdings

Great Lakes

   Illinois    100% owned by Holdings

Auto Manufacturing

   Illinois    100% owned by Holdings

Torque

   Illinois    100% owned by Holdings

Properties

   Illinois    100% owned by Holdings

Production

   Illinois    100% owned by Holdings

Global

   Illinois    100% owned by Holdings

PSI

   Illinois    100% owned by Holdings

XISYNC

   Illinois    100% owned by Holdings

 

5. The name of each of Parent’s and each Subsidiary of Parent corporate or joint
venture Affiliates and the nature of the affiliation are as follows:

(a) Holdings owns certain units of Vconverter Production, LLC, a Michigan
limited liability company (“Vconverter”), the number of which is approximately
0.01% of the units of Vconverter as of the Closing Date and which may increase
from time to time pursuant to that certain Investment Agreement dated as of
January 1, 2010 by and among Holdings, Vconverter Corporation, a Michigan
corporation and Vconverter.

(b) Joint venture of Holdings with Renewegy LLC as contemplated by
Section 9.2.13.

 

6. The agreements or instruments binding upon the partners, members or
shareholders of Parent or any of its Subsidiaries and relating to the ownership
of its Securities, are as follows:

(a) Lock-Up Agreement entered into by the former stockholders of Holdings, which
provides that any shares of, or securities convertible into, common stock of the
Parent that are owned by such stockholders may not, without the consent of Roth
Capital Partners, LLC, be sold or otherwise transferred for a period of 180 days
following the closing of the APO Transactions.

(b) Articles of Incorporation of Power Solutions International, Inc. and the
Certificate of Designation of Series A Convertible Preferred Stock of Power
Solutions International, Inc.

(c) Registration Rights Agreement is made and entered into as of April 29, 2011
by and among Parent, and the “Investors” party thereto.

Exhibit 8.1.4-2



--------------------------------------------------------------------------------

(d) Registration Rights Agreement is made and entered into as of April 29, 2011
by and among Parent, Gary Winemaster, Kenneth Winemaster and Thomas Somodi.

(e) Voting Agreements, dated as of April 29, 2011, by and between Parent and
Gary Winemaster, Kenneth Winemaster and Thomas Somodi.

(f) Power Solutions International, Inc. Private Placement Warrants issued to the
private placement investors, to purchase, in the aggregate, 750,002 shares of
common stock $0.001 par value (Private Placement Warrant).

(g) The Purchase Agreement dated as of April 29, 2011 by and among Parent and
the Investors set forth on the signature pages affixed thereto.

(h) Stock Purchase Agreement dated as of April 28, 2011 by and between Gary
Winemaster and Thomas Somodi, as amended as of October 31, 2011.

(i) Stock Purchase Agreement dated as of October 31, 2011 by and between Gary
Winemaster and Parent.

Exhibit 8.1.4-3



--------------------------------------------------------------------------------

EXHIBIT 8.1.5

NAMES; ORGANIZATION

 

1. Parent’s correct name, as registered with the Secretary of State of the State
of Delaware, is:

Power Solutions International, Inc.

 

2. In the conduct of its business, Parent has used the following names:

Parent’s former legal name: Format, Inc.,

Other names used in the conduct of Parent’s business:

Format, Format Document Services, Inc.

 

3. Each Subsidiary of Parent’s correct name, as registered with the Secretary of
State of the State of its incorporation or formation, is:

Holdings – The W Group, Inc.

Power Solutions – Power Solutions, Inc.

Great Lakes – Power Great Lakes, Inc.

Auto Manufacturing – Auto Manufacturing, Inc.

Torque – Torque Power Source Parts, Inc.

Properties – Power Properties, L.L.C.

Production – Power Production, Inc.

Global – Global Power Solutions, Inc.

PSI – PSI International, Inc.

XISYNC – XISync LLC

 

4. In the conduct of its business, each Subsidiary has used the following names:

Great Lakes – PGL, Inc., PGL

Power Solutions – PSI, ENGINECLICK,

Production – PPI

Global – NG Engines, PGS, SUPPLYGEN, SUPPLYGEN.COM, VPR (VALUE PERFORMANCE
RELIABILITY), POWERVPR.COM, NGE NATURAL GAS ENGINE

Torque – TORQUE POWER SOURCE

Parent – Format, Inc., Format, Format Document Services, Inc.

XISYNC—Mastertrak

Exhibit 8.1.5-1



--------------------------------------------------------------------------------

Domain Names:

PowerGreatLakes.com

PowerGreatLakes.net

PowerGreatLakes.org

Psiengines.com

Ngengine.com

Ngengine.net

Ngengine.org

MasterTrak.com

MasterTrakSeries.com

MasterTrakFleet.com

MasterTrakFleet.net

MasterTrakFleet.org

EngineClick.com

EngineCling.net

AutoClutch.com

IGreenEngine.com

IONHybrid.com

IONHybrid.org

IONHybrid.net

IPerkinsParts.com

IPerkinsParts.net

LpEngine.com

LpEngine.net

PowerGlobalSolution.com

PowerGlobalSolutions.net

PowerGlobalSolution.org

PowersInt.com

PowerVPR.com

SelectGM.com

 

5. Parent’s Organizational I.D. Number is:

4958464

 

6. Each Subsidiary of Parent’s Organizational I.D. Number is:

Holdings – 3422265

Power Solutions – 5508-343-6

Great Lakes – 5401-859-2

Auto Manufacturing – 5950-447-9

Torque – 6087-799-8

Properties – 0012448-6

Production – 6388-404-9

Global – 6440-262-5

PSI – 0170435-4

XISYNC – 0200135-7

Exhibit 8.1.5-2



--------------------------------------------------------------------------------

7. Parent’s type of Organization is:

Corporation

 

8. Each Subsidiary of Parent’s type of Organization is:

Holdings – Corporation

Power Solutions – Corporation

Great Lakes – Corporation

Auto Manufacturing – Corporation

Torque – Corporation

Properties – Limited Liability Company

Production – Corporation

Global – Corporation

PSI – Limited Liability Company

XISYNC – Limited Liability Company

 

9. Parent has not been the surviving entity of a merger or consolidation nor has
it acquired substantially all the assets of any person, except as follows:

The APO Transactions.

Parent is the surviving entity of a merger of Power Solutions International,
Inc., a Nevada corporation, with and into Power Solutions International, Inc., a
Delaware corporation, effective as of August 26, 2011.

 

10. No Subsidiary of Parent has been the surviving entity of a merger or
consolidation nor has it acquired substantially all the assets of any person.

None.

Exhibit 8.1.5-3



--------------------------------------------------------------------------------

EXHIBIT 8.1.13

SURETY OBLIGATIONS

None.

Exhibit 8.1.13-1



--------------------------------------------------------------------------------

EXHIBIT 8.1.14

TAX IDENTIFICATION NUMBERS OF SUBSIDIARIES OF PARENT

 

Borrower

  

Number

Parent    33-0963637 Holdings    36-4456949 Power Solutions    36-3585770 Great
Lakes    36-3398606 Auto Manufacturing    36-4168925 Torque    36-4348042
Properties    36-4168893 Production    20-2043127 Global    20-3411429 PSI   
20-3931125 XISYNC    20-5841157

Exhibit 8.1.14-1



--------------------------------------------------------------------------------

EXHIBIT 8.1.16

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

1. Parent’s and its Subsidiaries’ patents:

 

Patent

   Owner    Status in
Patent Office    Federal
Registration Number    Registration Date

None.

           

 

2. Parent’s and its Subsidiaries’ trademarks:

 

Trademark

   Owner      Status in
Patent Office      Federal
Registration Number      Registration Date  

MASTERTRAK

     XISYNC         Active         2854543         June 15, 2004   

 

3. Parent’s and its Subsidiaries’ copyrights:

 

Copyright

   Owner    Status in
Patent Office    Federal
Registration Number    Registration Date

None.

           

Exhibit 8.1.16-1



--------------------------------------------------------------------------------

EXHIBIT 8.1.22

CAPITALIZED AND OPERATING LEASES

Parent and its Subsidiaries have the following real property leases:

 

Lessee

 

Lessor

 

Term of Lease

 

Property Covered

Great Lakes  

Gateway

Jefferson, Inc.

 

March 24, 2004 –

April 30, 2012

 

170-176 Mittel Drive, Wood Dale,

Illinois

Great Lakes  

AMB Partners II

Local, L.P.

 

October 1, 2009 –

July 31, 2013

 

1455 Michael Drive, Wood Dale,

Illinois

Great Lakes   Dickal 770 L.L.C.   February 1, 2011 – April 30, 2012  

780 Arthur Avenue, Elk Grove Village,

Illinois

Great Lakes  

Centerpoint

Properties

 

July 1, 2011 –

July 31, 2013

  801 AEC Drive, Wood Dale, Illinois Great Lakes  

Centerpoint

Properties

 

March 12, 2012 –

July 31, 2013

 

201 Mittel Drive, Wood Dale,

Illinois

Parent and its Subsidiaries have the following capitalized and operating leases
as of December 31, 2011:

 

    

Description

  

Begin

    

End

 

AS/R Systems

   Carousel      8/15/2009         7/31/2013   

ISBS (New in 2010)

   Copiers      7/1/2010         6/30/2013   

Schedule 003 —Pitney Bowes Postage Machine

   4235881.00      7/30/2006         1/31/2013   

Schedule 004—Pitney Bowes Postage Machine

   3237051.00      10/30/2007         1/30/2012   

2012 GMC Yukon

   1GKS2CE0XCR168407      11/28/2011         11/27/2014   

2010 Buick Enclave

   5GALVCFD7AJ191022      3/23/2010         3/23/2013   

2012 Cadillac CTS

   1G6DS5E37C0120803      11/7/2011         11/6/2013   

2011 Buick Enclave

   5GAKVCED2BJ419652      7/30/2011         6/29/2014   

2009 Cadillac CTS

   1G6DT57V1579939      6/12/2009         6/12/2014   

2011 Cadillac CTS

   1G6DS5ED1B0126331      4/5/2011         4/4/2014   

2012 Chevrolet Malibu

   1G1ZE5EXOCF188325      10/31/2011         1/30/2015   

Raymond Swing Reach Truck

   SA-06-05454      2/19/2010         2/19/2012   

Raymond Swing Reach Truck

   SA-06-05455      2/19/2010         2/19/2012   

Cate GC40K Counterbalance Truck

   AT87A31321      7/29/2011         07/29/16   

Cat LP Sit Down Counterbalance

   AT87A01979      7/1/2006         7/3/2012   

Raymond Deep Reach Truck

   740-08-AB11055      6/4/2008         6/4/2012   

Raymond Deep Reach Truck

   740-08-AB11052      6/4/2008         6/4/2012   

Raymond Deep Reach Truck

   740-08-AB11061/
FB15387      6/4/2008         6/4/2012   

Raymond Orderpicker—Wire

   560-08-A06518      4/9/2008         4/11/2012   

Raymond Orderpicker—Wire

   560-08-A06519      4/9/2008         4/11/2012   

Raymond Orderpicker—Wire

   560-08-A06517      4/9/2008         4/11/2012   

Raymond Orderpicker—Wire

   560-10-A10528      12/30/2010         12/30/2013   

Raymond Deep Reach Truck

   740-05-AA03019      8/5/2008         4/11/2012   

Raymond Orderpicker

   560-07-A03461      2/19/2010         2/19/2012   

Doosan LP Sit-Down Counterbalance

   MW-00413      4/10/2008         4/10/2012   



--------------------------------------------------------------------------------

Doosan LP Sit-Down Counterbalance    MW-00346      4/9/2008         4/11/2012   
Doosan LP Sit-Down Counterbalance    MW-00334      4/9/2008         4/11/2012   
Toyota LP Sit Down Counterbalance    30679.00      12/6/2010         12/6/2013
   Toyota LP Sit Down Counterbalance    F187V18670J      9/13/2011        
9/13/2014    Toyota LP Sit Down Counterbalance    F187V18672J      9/13/2011   
     09/13/14    Toyota LP Sit Down Counterbalance    15192.00      7/11/2011   
     4/11/2012   

 

-3-



--------------------------------------------------------------------------------

Annex II

Closing Checklist

Amendment, Extension and Increase to

Loans by BMO Harris Bank N.A. (formerly known as Harris N.A.),

as Administrative Agent

to

Power Solutions International, Inc., The W Group, Inc.,

Power Solutions, Inc., Power Great Lakes, Inc., Auto Manufacturing, Inc.,

Torque Power Source Parts, Inc., Power Properties, L.L.C., Power Production,
Inc.,

Power Global Solutions, Inc., PSI International, LLC and XISYNC LLC

Amendment No. 1 to Loan and Security Agreement

Closing Date: March 20, 2012

 

11. Parties

 

  (a) BMO Harris Bank. N.A., as Administrative Agent (“Harris”)

111 West Monroe Street

Chicago, Illinois 60603

 

  (b) Power Solutions International, Inc. (“Parent”)

655 Wheat Lane

Wood Dale, Illinois 60191

 

  (c) The W Group, Inc. (“Holdings”)

655 Wheat Lane

Wood Dale, Illinois 60191

 

  (d) Power Solutions, Inc. (“PSI”)

Power Great Lakes, Inc. (“PGL”)

Auto Manufacturing, Inc. (“AMI”)

Torque Power Source Parts, Inc. (“TPSP”)

Power Properties, L.L.C. (“PPL”)

Power Production, Inc. (“PPI”)

Power Global Solutions, Inc. (“PGS”)

PSI International, LLC (“PSII”)

XISYNC LLC (“XISYNC” and, together with PSI, PGL, AMI, TPSP, PPL,

PPI, PGS and PSII, the “Subsidiaries”; Parent, Holdings and the Subsidiaries

are collectively the “Borrowers”)

655 Wheat Lane

Wood Dale, Illinois 60191

 

-4-



--------------------------------------------------------------------------------

12. Counsel to Parties

 

  (a) Harris:

Goldberg Kohn Ltd. (“GK”)

55 East Monroe Street

Suite 3300

Chicago, Illinois 60603

Telephone No.: (312) 201-4000

Facsimile No.: (312) 332-2196

 

  (b) Borrowers:

Reinhart Boerner Van Deuren s.c.

1000 North Water Street

Suite 1700

Milwaukee, Wisconsin 53202

Telephone No.: (414) 298-1000

Facsimile No.: (414) 298-8097

 

-5-



--------------------------------------------------------------------------------

13. Closing Documents

 

  (i) Amendment No. 1 to Loan and Security Agreement, together with certain
amended and restated Exhibits thereto

 

  (ii) Amended and Restated Revolving Note

 

  (iii) Amendment to Real Property Mortgage with respect to owned real property
located at 655 Wheat Lane, Wood Dale, Illinois 60191 together with date down
endorsement

 

  (iv) Secretary’s Certificate for each Borrower

 

  (A) Certified Articles of Incorporation/Formation

 

  (B) By-laws/LLC Agreement

 

  (C) Resolutions of Board of Directors/Managers

 

  (D) Incumbency

 

  (v) Certificates of Good Standing for each Borrower in its jurisdiction of
organization

 

  (vi) Summary of updated UCC searches

 

  (vii) Summary of intellectual property searches

 

  (viii) Opinion of Reinhart Boerner Van Deuren re loan documents, addressed to
Harris and the Lenders

 

  (ix) BMO Harris Bank N.A. Lockbox and Assigned Account Agreements

 

  (A) Auto Manufacturing, Inc.

 

  (B) Power Great Lakes, Inc.

 

  (C) Power Global Solutions, Inc.

 

  (D) Power Solutions, Inc.

 

-6-



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING NOTE

 

$50,000,000

  

March 20, 2012

Chicago, Illinois

FOR VALUE RECEIVED, the undersigned (hereinafter “Borrowers”), hereby, jointly
and severally, PROMISE TO PAY to the order of BMO Harris Bank N.A., formerly
known as Harris N.A. (“Lender”), or its registered assigns, at the principal
office of BMO Harris Bank N.A., as agent for such Lender, or at such other place
in the United States of America as the holder of this Note may designate from
time to time in writing, in lawful money of the United States of America and in
immediately available funds, the principal amount of Fifty Million Dollars
($50,000,000), or such lesser principal amount as may be outstanding pursuant to
the Loan Agreement (as hereinafter defined) with respect to the Revolving Credit
Loan, together with interest on the unpaid principal amount of this Note
outstanding from time to time.

This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Loan and Security Agreement dated as of April 29, 2011
(as amended from time to time, the “Loan Agreement”), by and among Borrowers,
the lender signatories thereto (including Lender) and BMO Harris Bank N.A., as
agent for such Lenders (in such capacity “Agent”), and is entitled to the
benefit and security of the Loan Agreement. All of the terms, covenants and
conditions of the Loan Agreement and the Security Documents are hereby made a
part of this Note and are deemed incorporated herein in full. All capitalized
terms herein, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on March 20, 2017, unless the term hereof is extended in
accordance with the Loan Agreement. Interest thereon shall be paid until such
principal amount is paid in full at such interest rates and at such times as are
specified in the Loan Agreement.

Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrowers.

This Note amends and restates and is issued in replacement of that certain
Revolving Note dated April 29, 2011 in the original principal amount of
$35,000,000 issued by Borrowers in favor of Lender (the “Original Note”). The
indebtedness evidenced by the Original Note has not been paid; instead this Note
(i) re-evidences the indebtedness evidenced by the Original Note, (ii) is given
in substitution for, and not as payment of, the indebtedness evidenced by the



--------------------------------------------------------------------------------

Original Note, and (iii) is in no way intended to constitute a novation or
discharge of the indebtedness evidenced by the Original Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.

 

BORROWERS:     POWER SOLUTIONS INTERNATIONAL, INC.,     By:   /s/ Gary
Winemaster     Name:   Gary Winemaster     Title:   President and Chief
Executive Officer

 

    THE W GROUP, INC.     By:   /s/ Gary Winemaster     Name:   Gary Winemaster
    Title:   President and Chief Executive Officer

 

    POWER SOLUTIONS, INC.     By:   /s/ Gary Winemaster     Name:   Gary
Winemaster     Title:   President and Chief Executive Officer

 

    POWER GREAT LAKES, INC.     By:   /s/ Gary Winemaster     Name:   Gary
Winemaster     Title:   President and Chief Executive Officer

 

    AUTO MANUFACTURING, INC.     By:   /s/ Gary Winemaster     Name:   Gary
Winemaster     Title:   President and Chief Executive Officer

Signature Page to Amended and Restated Revolving Note



--------------------------------------------------------------------------------

    TORQUE POWER SOURCE PARTS, INC.     By:   /s/ Gary Winemaster     Name:  
Gary Winemaster     Title:   President and Chief Executive Officer

 

   

POWER PROPERTIES, L.L.C.

 

BY: THE W GROUP, INC., its Sole Managing Member

    By:   /s/ Gary Winemaster     Name:   Gary Winemaster     Title:   President
and Chief Executive Officer

 

    POWER PRODUCTION, INC.     By:   /s/ Gary Winemaster     Name:   Gary
Winemaster     Title:   President and Chief Executive Officer

 

    POWER GLOBAL SOLUTIONS, INC.     By:   /s/ Gary Winemaster     Name:   Gary
Winemaster     Title:   President and Chief Executive Officer

 

    PSI INTERNATIONAL, LLC     By:   /s/ Gary Winemaster     Name:   Gary
Winemaster     Title:   Manager

 

   

XISYNC LLC

 

BY: THE W GROUP, INC., its Sole Managing Member

    By:   /s/ Gary Winemaster     Name:   Gary Winemaster     Title:   President
and Chief Executive Officer

Signature Page to Amended and Restated Revolving Note



--------------------------------------------------------------------------------

PREPARED BY & RETURN TO:

Michael B. Manuel, Esq.

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

(312) 201-4000

Property Address:

655 Wheat Lane

Wood Dale, Illinois

PIN: 03-09-204-015

FIRST AMENDMENT TO REAL PROPERTY MORTGAGE

THIS FIRST AMENDMENT TO REAL PROPERTY MORTGAGE (“Amendment”) is dated as of
March 20, 2012 and is by and between POWER PROPERTIES, L.L.C. (“Mortgagor”),
having an address at 655 Wheat Lane, Wood Dale, Illinois and BMO HARRIS BANK
N.A. (formerly known as Harris N.A.) as agent (“Agent”) for Lenders, as
“Lenders” is defined in the Amended Loan Agreement referred to below.

RECITALS:

A. Agent, Lenders and Mortgagor are parties to a certain Loan and Security
Agreement dated as of April 29, 2011 (the “Loan Agreement”), pursuant to which
Lenders agreed to make certain revolving loans to Mortgagor and certain
affiliates of Mortgagor identified in the Loan Agreement (Mortgagor and such
affiliates of Mortgagor are referred to herein each individually as a “Borrower”
and collectively as the “Borrowers”) in the original aggregate principal amount
of up to $35,000,000 (the “Loans”). Borrowers, Agent and Lenders have entered
into a certain Amendment No. 1 to Loan and Security Agreement dated of even date
herewith (the “Loan Amendment”) pursuant to which certain terms of the Loans
have been amended. The Loan Agreement, as amended by the Loan Amendment, is
referred to herein as the “Amended Loan Agreement.”

B. The Loans are presently secured by, among other things, a certain Real
Property Mortgage encumbering the land legally described on attached Exhibit A,
dated as of April 29, 2011 and recorded with the Recorder of Deeds of DuPage
County, Illinois on June 3, 2011 as Document No. R2011-067058 (the “Mortgage”).

C. The parties hereto now wish to amend the Mortgage as provided herein.



--------------------------------------------------------------------------------

AGREEMENTS:

14. Capitalized terms not otherwise defined in this Amendment shall have the
meaning given them in the Mortgage.

15. The Mortgage is amended as follows:

(a) All references in the Mortgage to the “Loan Instruments” or to any
particular Loan Instrument, including without limitation, the “Notes” shall mean
the Loan Instruments or the applicable Loan Instrument, as the case may be, as
amended by (or, with respect to the Notes, amended concurrently with) the Loan
Amendment.

(b) All references in the Mortgage to the “Loan Agreement” shall mean the
Amended Loan Agreement.

(c) For reference purposes only, the Mortgage is amended to reflect that the
final maturity date of the Loans has been extended to March 20, 2017.

(d) The Mortgage is hereby amended to reflect that, pursuant to the Amended Loan
Agreement, the maximum principal balance of the Loans that is permitted to be
outstanding at any time has been increased to $50,000,000. All references in the
Mortgage to the amount, “$35,000,000” are hereby changed to “$50,000,000.”

16. The Mortgage is hereby amended to conform to the terms hereof. The Mortgage
shall remain in full force and effect in accordance with its original terms, as
amended by this Amendment. Mortgagor expressly reaffirms and ratifies its
continuing obligations under the Mortgage and that the Mortgage continues as a
first lien on the Mortgaged Property in favor of Agent and Mortgagor agrees that
no part of the foregoing amendments or modifications shall have the effect of
releasing, relieving or diminishing any obligations under the Mortgage. Nothing
herein is intended to constitute a novation.

17. The validity and interpretation of this Amendment shall be construed in
accordance with the laws of the State of Illinois.

18. This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be deemed to be an original, but such
counterparts shall together constitute but one and the same instrument.

[The balance of this page is intentionally blank; signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Real
Property Mortgage on the date first above written.

 

MORTGAGOR:

 

POWER PROPERTIES, L.L.C., an Illinois limited liability company

By:   The W Group, Inc., its sole managing member   By:   /s/ Gary Winemaster  
Name:   Gary Winemaster   Title:   President and Chief Executive Officer

 

AGENT:

 

BMO HARRIS BANK N.A. (formerly known as Harris N.A.), a national banking
association

By:   /s/ William Kennedy Name:   William Kennedy Title:   Vice President

Signature Page to First Amendment to Real Property Mortgage



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF ILLINOIS   )   ) SS. COUNTY OF COOK   )

I, Jose Rodriguez, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Gary Winemaster, personally known to me to be
the President and CEO of The W Group, Inc., the sole managing member of POWER
PROPERTIES, L.L.C., personally known to me to be the same person whose name is
subscribed to the within instrument, appeared before me this day in person and
acknowledged that as such President and CEO, he signed and delivered the said
instrument of writing for said limited liability company as his free and
voluntary act and as the free and voluntary act and deed of said corporation,
for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 19th day of March, 2012.

 

        /s/ Jose Rodriguez           Notary Public

OFFICIAL SEAL

JOSE RODRIGUEZ

        My Commission Expires:

NOTARY PUBLIC – STATE OF ILLINOIS

MY COMMISSION EXPIRES 09/28/13

          9/28/2013

Acknowledgment Page to First Amendment to Real Property Mortgage



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF ILLINOIS   )   ) SS. COUNTY OF COOK   )

I, Anjanette Deniece Winners, a Notary Public in and for said County, in the
State aforesaid, DO HEREBY CERTIFY that William Kennedy, personally known to me
to be the Vice President of BMO HARRIS BANK N.A., personally known to me to be
the same person whose name is subscribed to the within instrument, appeared
before me this day in person and acknowledged that as such Vice President,
he/she signed and delivered the said instrument of writing for said bank as
his/her free and voluntary act and as the free and voluntary act and deed of
said bank, for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 20th day of March, 2012.

 

        /s/ Anjanette Deniece Winners           Notary Public

Official Seal

Anjanette Deniece Winners

        My Commission Expires:

Notary Public State of Illinois

My Commission Expires 04/15/2013

          April 15, 2013

Acknowledgment Page to First Amendment to Real Property Mortgage



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Property Address: 655 Wheat Lane, Wood Dale, Illinois

Permanent Real Estate Tax Index Number: 03-09-204-015

LOT 225-1 IN FOREST CREEK UNIT 2B, BEING A RESUBDIVISION OF LOTS 225, 226, 227
AND THE NORTH 10 FEET OF LOT 228 IN FOREST CREEK UNIT 2, IN SECTION 9, TOWNSHIP
40 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT
OF UNIT 2B RECORDED APRIL 29, 1983 AS DOCUMENT R83-25062 IN DUPAGE COUNTY,
ILLINOIS.